Citation Nr: 0806327	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1996 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In December 2007, the veteran testified at a hearing before 
the Board, the transcript of which is of record.  The record 
was held open and the veteran's representative timely 
submitted an opinion letter from C.J., M.D.  The veteran's 
representative explicitly declined to waive RO review of the 
newly submitted evidence unless the Board granted the appeal.  
In light of the Board's decision below granting the benefit 
sought by the veteran, a remand of the evidence for 
consideration by the agency of original jurisdiction is not 
necessary.


FINDING OF FACT

The veteran's schizoaffective disorder is attributable to his 
active military service.


CONCLUSION OF LAW

The veteran has a schizoaffective disorder that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  The veteran asserts that 
he has a psychiatric disability that had its onset during his 
active military service.  Thus, he contends that service 
connection is warranted.

A review of the veteran's service medical records reveals 
that the veteran sought mental health treatment on numerous 
occasions during military service.  It was reported that the 
veteran had symptoms of stress, depression, suicidal 
thoughts, disturbances of conduct and emotion, and dependent 
and schizotypal features.  Prior to separation from service, 
the veteran was diagnosed with an adjustment disorder and a 
personality disorder.

Post-service medical records reflect regular mental health 
treatment and varying diagnoses.  In a January 2008 letter, 
Dr. C.J. of the VA Medical Center in Washington, DC, stated 
that the veteran had been treated for a schizoaffective 
disorder.  Dr. C.J. noted the veteran's in-service and post-
service history of treatment for depression, suicidal 
ideation, psychoses, and mood swings.  Dr. C.J. gave the 
opinion that it was likely that the veteran's current 
diagnosis of schizoaffective disorder was a continuation of 
symptoms that began in the military.  There is no other 
competent medical nexus opinion evidence of record.

Based on this uncontroverted finding of a competent medical 
expert, the Board finds service connection for 
schizoaffective disorder is warranted, as such a disability 
is the result of a disease or injury originally incurred 
during active military service.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


